Citation Nr: 1712101	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  14-13 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial increased rating for residuals of head trauma, currently rated 10 percent disabling.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Samuel G. Mann, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to March 1976.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2011 rating decision, service connection was established for residuals of head trauma and a noncompensable rating was assigned, effective April 9, 2010.  A notice of disagreement was filed in March 2012 with regard to the disability rating assigned.  In a February 2014 rating decision, the RO assigned a 10 percent rating to residuals of head trauma, effective April 9, 2010.  A statement of the case was issued in February 2014 and a substantive appeal was received in March 2014.

In a January 2015 rating decision, the RO denied entitlement to a TDIU.  The Board will take jurisdiction of entitlement to a TDIU per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) as part and parcel of the initial rating for the Veteran's service-connected TBI.

The Veteran testified at a Travel Board hearing in January 2017; the transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the Board hearing, the Veteran's attorney referenced a 2008 evaluation by Dr. B.A.  01/27/2017 Hearing Transcript at 4.  Such evaluation is not contained in the virtual folder and should be requested and associated with the virtual folder.  

Of record is a December 9, 2015 evaluation from Dr. S.G. and a May 6, 2016 Neuropsychological Evaluation by Dr. B.F.  08/19/2016 Medical Treatment Record-Non-Government Facility.  The Veteran testified that he seeks treatment with Henry Ford Health System and that Dr. S.G. and Dr. B.F. are associated with Henry Ford.  01/27/2017 Hearing Transcript at 21.  After obtaining appropriate releases from the Veteran, treatment records should be obtained from Henry Ford Health System.  

The May 2016 Neuropsychological Evaluation reflects references to VA treatment records for the period from 2005 to 2013.  08/19/2016 Medical Treatment Record-Non-Government Facility at 10-11.  The only VA treatment records on file are dated from May 14, 2007 to July 24, 2007.  Outstanding VA treatment records for the period prior to May 14, 2007 and from July 25, 2007 must be associated with the virtual folder.  

With regard to the specific claim for an increased rating for his residuals of head trauma, VA has conducted a special review of traumatic brain injury (TBI) examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual.  See M21-1, III.iv.3.D.2.j.  As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.

This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief.  In addition, the Veteran has requested reprocessing of this appeal under VA's special TBI review.  See August 2016 medical treatment record non-government facility, p. 1.  Accordingly, the Board is remanding the issue in order to schedule the Veteran for a new examination. See 38 U.S.C.A. § 7107(f)(2).

The Board does not have jurisdiction of the issue of entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder.  The RO denied entitlement to service connection for major depressive disorder in an October 2007 rating decision and the Veteran did not file a notice of disagreement.  38 C.F.R. § 20.201 (2016).  The RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for major depressive disorder in a January 2015 rating decision and the Veteran did not file a notice of disagreement.  Id.  The Board, however, recognizes that 38 C.F.R. § 4.124a, Diagnostic Code 8045, Residuals of TBI, contemplates cognitive, emotional/behavioral and physical functioning.  Thus, the VA examiner should address whether the Veteran has an acquired psychiatric disability that is due to or aggravated by the Veteran's residuals of TBI, to include any signs or symptoms of associated mental impairment.

With regard to the Veteran's claim for a TDIU, at this juncture the Veteran's only service-connected disability (residuals of head trauma at 10%) does not meet the minimum scheduler criteria for a TDIU under 38 C.F.R. § 4.16(a).  

In September 2012, the Veteran completed a VA form 21-8940 Veterans Application for Increased Compensation Based on Unemployability stating that he previously worked for Ford Motor Company and he stopped working in April 2006.  At the Board hearing, the Veteran testified that he graduated from high school and became a gear cutter for Ford Motor Company.  01/27/2017 Hearing Transcript at 24.  He reported that he was laid off and he did grinding for other machine shops.  Id.  He testified that he was getting nervous and started to shake because he "was worried about screwing the part up or hurting" himself.  Id. at 24-25.

The Board requests the TBI examiner to discuss the impact of the Veteran's service-connected TBI disability on his ability to maintain gainful employment.  After reviewing the evidence, if the AOJ determines that the Veteran is unemployable, then submit the file to the Director, Compensation Service, for extraschedular consideration per § 4.16(b) with respect to any periods on appeal for which the percentage thresholds of 38 C.F.R. § 4.16(a) have not been met.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran submit the 2008 evaluation from Dr. B.A. and complete appropriate releases/authorizations pertaining to the following medical providers, and thereafter request the Veteran's treatment records from the following medical providers:

a)  Dr. B.A.; and

b)  Henry Ford Health System.

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

2.  Associate with the virtual folder VA treatment records for the period prior to May 14, 2007, and from July 25, 2007.

3.  After completing directives #1 and #2, schedule the Veteran for a TBI examination to be conducted by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon), as well as any other actions felt appropriate by the AOJ in conjunction with the Secretary's grant of equitable relief.

The examiner is to provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that an acquired psychiatric disability is caused by residuals of head trauma, or whether an acquired psychiatric disability is at least as likely as not (50 percent or greater probability) has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by residuals of head trauma.

Conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disability on his ability to function in an occupational setting.  In this regard, comment on the veteran's ability to function in an occupational environment, document any education and work experience reported by the Veteran during the exam, and/or describe any functional impairment caused solely by the service-connected disability.

A comprehensive rationale is to be provided for all opinion expressed.  The examiner should describe in detail any signs or symptoms of any mental impairment that is associated with his residuals of head trauma.  

4.  Refer the Veteran's claim for a TDIU per § 4.16(b) to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration as to whether his service-connected disability precludes the Veteran from participating in gainful employment, as needed.

5.  After completion of the above, readjudicate entitlement to an initial increased rating for residuals of head trauma and entitlement to a TDIU considering all relevant evidence.  If any of the benefits sought are not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



